Case: 17-30928      Document: 00514708610         Page: 1    Date Filed: 11/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-30928                            FILED
                                  Summary Calendar                  November 2, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THERON DELAWRENCE JOHNSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:16-CR-124-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Theron Delawrence Johnson appeals the sentence imposed following his
guilty plea conviction for conspiracy to distribute and possession with intent to
distribute methamphetamine, cocaine, and cocaine base. Johnson argues that
the district court erred in imposing a two-level enhancement under § 3B1.1(c)
based on its finding that he was a leader in the offense because it incorrectly
relied on the Government’s discretionary decision to charge him as a leader in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30928     Document: 00514708610     Page: 2   Date Filed: 11/02/2018


                                  No. 17-30928

this indictment. In addition, he asserts that he was a middle-man, did not
have control over the other coconspirators, and did not reap larger profits.
      The application of an aggravating-role enhancement is a finding of fact
that this court reviews for clear error. United States v. Ochoa-Gomez, 777 F.3d
278, 281-82 (5th Cir. 2015). In determining if an enhance      ement applies, “a
district court is permitted to draw reasonable inferences from the facts, and
these inferences are fact-findings reviewed for clear error.” United States v.
Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
      The district court considered the entire conspiracy, including individuals
who were charged in a separate conspiracy, determined that there was only
one supplier above Johnson, and concluded that the enhancement was
appropriate based on Johnson’s relative role in the overall conspiracy. The
enhancement was also based on information in the Presentence Report,
providing that Johnson fronted drugs to his three codefendants, directed one
codefendant to deliver drugs on several occasions, and set the price for drugs
in certain transactions. These activities support a finding that he acted as a
leader or organizer. Further, Johnson’s supervision of one coconspirator is
sufficient to support the two-level enhancement. See United States v. Curtis,
635 F.3d 704, 720 (5th Cir. 2011); United States v. Turner, 319 F.3d 716, 725
(5th Cir. 2003). Further, Johnson’s argument that he was a middle-man is
unavailing as there “can be more than one person who qualified as a leader or
organizer in a criminal association or conspiracy.” See United States v. Cooper,
274 F.3d 230, 247 (5th Cir. 2001). Because the district court’s finding that
Johnson was a leader in the offense is plausible in view of the record as a whole,
the district court did not clearly err in imposing the two-level enhancement
under § 3B1.1(c). See Ochoa-Gomez, 777 F.3d at 281.
      AFFIRMED.



                                        2